                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                               SOUTHERN DIVISION
                                    (at London)

  JOHN ALLEN LAWSON,                            )
                                                )
         Plaintiff,                             )       Civil Action No. 6: 18-175-DCR
                                                )
  V.                                            )
                                                )
  NANCY A. BERRYHILL,                           )        MEMORANDUM OPINION
  Acting Commissioner of Social Security,       )            AND ORDER
                                                )
         Defendant.                             )

                                   ***   ***    ***   ***

       This matter is pending for consideration of cross-motions for summary judgment filed

by Plaintiff John Lawson and Defendant Nancy A. Berryhill (“the Commissioner”). [Record

Nos. 11, 16] For the reasons discussed below, the Court will grant the Commissioner’s motion

and deny the relief sought by Lawson.

                            I.     PROCEDURAL HISTORY

       Lawson filed an application for Disability Insurance Benefits (“DIB”) under Title II of

the Social Security Act (“the Act”) on January 15, 2016. [Administrative Transcript, “Tr.”

171] He claimed a disability onset date of January 1, 2016. [Tr. 43] The Social Security

Administration (“SSA”) denied his application initially and upon reconsideration. [Tr. 84, 97]

Lawson then requested an administrative hearing before an administrative law judge (“ALJ”).

[Tr. 110] ALJ Tommye Mangus issued a written opinion following the hearing, finding that

Lawson was not disabled. [Tr. 40-57] The SSA’s Appeals Council subsequently denied

Lawson’s request for review. [Tr. 1-7] Thus, Lawson has exhausted his administrative

remedies and this matter is ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).
                                            -1-
                                II.     RELEVANT FACTS

       Lawson was 44 years-old at the time of the ALJ’s decision. [Tr. 51] He has a high

school education and worked as a security guard from 2005 to 2015. [Tr. 51,63] Lawson is

able to drive, do yard work, cook for himself, and do his own laundry. [Tr. 63, 67, 69]

       Lawson was admitted to Harlan ARH Hospital with fluid retention, hypertension, and

respiratory distress in November 2015 (prior to his onset date). [Tr. 287] Abdul Kader

Dahhan, M.D., concluded that Lawson suffered from obesity, pulmonary hypertension,

essential hypertension, sleep apnea, and cor pulmonale (i.e., pulmonary heart disease). [Tr.

288]

       Lawson was examined by Dr. Dahhan in January 2016 due to leg pain, edema, and high

blood pressure. [Tr. 382] Dahhan noted that Lawson had pedal edema in both legs. [Tr. 383]

Lawson was again examined by Dahhan on March 30, 2016, for knee pain. [Tr. 414] Dahhan

noted tenderness to palpation in Lawson’s knees and moderate degenerative changes with

osteophyte formation and spurs in his right knee. [Tr. 416, 504] Lawson returned to Dahhan

in August 2016 complaining of shortness of breath and chest pain. [Tr. 500] A chest x-ray

revealed Lawson had marked cardiac enlargement with pulmonary congestion, but the results

of an echocardiogram appeared normal. [Tr. 496-99]

       Dr. Dahhan completed a medical assessment form regarding Lawson’s ability to do

work-related activities.   [Tr. 427]   Dahhan, however, did not include medical findings

supporting his assessment for five of the seven questions included in the form. [Tr. 427-429]

Instead, he indicated that lifting, carrying, standing, walking, and sitting were affected by his

impairments. [Tr. 427] And he explained that Lawson could occasionally lift 20 pounds and

frequently lift 10 pounds. [Tr. 427] Dr. Dahhan also concluded that Lawson could stand or
                                              -2-
walk for two hours during an 8-hour workday. [Tr. 427] Dahhan further noted that Lawson

could never climb, balance, stoop, crouch, kneel or crawl. [Tr. 428] He also checked that

pushing/pulling, seeing, hearing, and speaking were affected by his impairments. [Tr. 428]

Finally, Dahhan indicated that Lawson had environmental restrictions caused by his

impairments including: temperature extremes, chemicals, moving machinery, dust, and fumes.

[Tr. 428]

       Lawson was examined at the Cloverfork Clinic for a skin infection and complaints of

gout in December 2016. [Tr. 549, 562] During this medical evaluation, Rachel R. Eubank,

M.D., stressed the importance of weight loss and proper diet in treating these conditions. [Tr.

560] Lawson also sought poison ivy medication in May 2017 so that he could cut weeds in

his yard. [Tr. 931]

       Dr. Robert Spangler conducted a psychological evaluation of Lawson on April 3, 2017.

[Tr. 631] Spangler determined that Lawson had an unspecified depressive disorder, speech

sound disorder, mild intellectual disability, functional illiteracy, and marginal math skills. [Tr.

636] He noted that Lawson was “fair in terms of depression; IQ, Achievement Levels, and

Speech Sound Disorder are static.”       [Tr. 636] Dr. Spangler also found that Lawson had

moderate limitations to follow work rules (simple, oral), deal with public, use judgment in

public, interact with supervisors, deal with work stressors, function independently, maintain

personal appearance, behave in an emotionally stable manner, relate predictability in social

situations, and demonstrate reliability. [Tr. 638] Next, Spangler indicated that Lawson had

mild limitations to relate to co-workers and no limitations in maintaining attention and

concentration. [Tr. 638] He noted that Lawson “appear[ed] to be functioning in the mild range

of intellectual disability to low borderline intelligence and is emotionally stable on current
                                               -3-
prescriptions.” [Tr. 634] Finally, Spangler concluded that Lawson does not have the judgment

necessary to handle his own financial affairs if awarded benefits. [Tr. 634]

       Lawson was treated at Hazard Appalachian Regional Healthcare Hospital on April 24,

2017, where he presented with chronic stable angina. [Tr. 642] A cardiac catherization was

performed and Dr. Padubidri Chandrashekar diagnosed non-critical coronary artery disease.

[Tr. 645-47] Dr. Chandrashekar recommended weight reduction. [Tr. 647] Thereafter,

Lawson visited the Mountain Heart Center in May 2017, where Dr. Chandrashekar assessed

dizziness, shortness of breath, fatigue, palpations, hyperlipidemia, hypertension, obesity, and

chest pain. [Tr. 876-77]

       Dr. Howard Bronstein reviewed Lawson’s file in May 2016 at the reconsideration level.

[Tr. 90-96] Dr. Bronstein found that Lawson was able to occasionally lift 20 pounds,

frequently lift 10 pounds, stand and/or walk for a total of 3 hours, and sit for about 6 hours of

an 8-hour work day. [Tr. 92-93] Bronstein noted that Lawson could occasionally climb ramps,

stairs, stoop, kneel, crouch, and crawl. [Tr. 93] Additionally, he opined that Lawson could

never climb ladders, ropes, or scaffolds, but could frequently balance. [Tr. 93] He concluded

that Lawson was not disabled. [Tr. 95]

       James Taylor, SDM, reviewed Lawson’s file in January 2016. [Tr. 79] He noted that

Lawson denied depression, anxiety, and other psychiatric problems when he met with Dr.

Dahhan. [Tr. 79] He further noted that Lawson indicated that his depression was likely due

to pain. [Tr. 79] Finally, he concluded that Lawson had no prior mental health treatment. [Tr.

79] Alex Guerrero, M.D., affirmed this initial assessment and concluded that Lawson did not

have a discrete mental condition. [Tr. 91]



                                              -4-
       Lawson testified during the administrative hearing that his worst problem was

congestive heart failure. [Tr. 65] He explained that he is cold constantly, his knees are

swollen, he is short-winded, and he uses oxygen at night. [Tr. 65] He also claimed to be

suffering from diabetes, gout, arthritis, and cirrhosis. [Tr. 68-69, 71] Lawson testified his

sister does his grocery shopping and helps with his bills and that his step-daughter performs

chores around the house. [Tr. 66-68] And although Lawson claims he cannot read or write,

he testified he does his own laundry and cooks for himself. [Tr. 67] He estimated that he can

only sit for about an hour, stand for about 30 minutes, and can only walk 25 to 50 feet without

having to stop. [Tr. 71-72] Following Lawson’s testimony, Vocational Expert (“VE”) Jane

Hall testified that Lawson could not return to his past relevant work. [Tr. 72] She explained,

however, that there are jobs in the national economy that a person with Lawson’s limitations

can perform. [Tr. 73-74]

       ALJ Mangus issued a written decision on December 14, 2017, concluding that Lawson

was not disabled. [Tr. 52] After reviewing the record and considering the testimony presented,

the ALJ determined that Lawson had the following severe impairments: joint dysfunction, cor

pulmonale, obesity, borderline intellectual functioning, coronary artery disease, and

depression. [Tr. 45] ALJ Mangus found that Lawson’s gout and psoriasis were non-severe.

[Tr. 45] The ALJ further concluded that Lawson did not have an impairment or combination

of impairments that met or medically equaled the severity of the listed impairments in 20 CFR

Part 404, Subpart P, Appendix 1. [Tr. 45]

       The ALJ explained that Lawson had the residual function capacity (“RFC”) to perform

“light work” subject to the following limitations:



                                             -5-
       He is limited to work that does not require standing or walking in excess of 2
       hours during an 8-hour day. He is unable to perform any climbing of ladders,
       ropes or scaffolds, or more than occasional climbing of ramps and stairs. He
       can perform no more than occasional stooping, kneeling, crouching, or
       crawling, and no more than frequent balancing. He must avoid all exposure to
       workplace hazards, such as dangerous, moving machinery and unprotected
       heights and no concentrated exposure to pulmonary irritants, such as dust,
       fumes, smoke, chemicals, and noxious gases. Mentally, he can understand,
       remember, and carry out simple instructions and tasks and adapt to occasional,
       gradually introduced changes.

[Tr. 47] ALJ Mangus concluded that Lawson could not perform his past relevant work as a

security guard. [Tr. 51] However, she determined that there were jobs in the national economy

that Lawson could perform. [Tr. 52] As a result, the ALJ found that Lawson was not under

disability from January 1, 2016, through the date of her decision. [Tr. 52]

                             III.    STANDARD OF REVIEW

       Under the Act, a “disability” is defined as “the inability to engage in ‘substantial gainful

activity’ because of a medically determinable physical or mental impairment of at least one

year’s expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007)

(citing 42 U.S.C. § 423(d)(1)(A)). A claimant’s Social Security disability determination is

made by an ALJ in accordance with “a five-step ‘sequential evaluation process.’” Combs v.

Comm’r of Soc. Sec., 459 F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting 20 C.F.R. §

404.1520(a)(4)). If the claimant satisfies the first four steps of the process, the burden shifts

to the Commissioner with respect to the fifth step. See Jones v. Comm’r of Soc. Sec., 336 F.3d

469, 474 (6th Cir. 2003).

       A claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments.

                                              -6-
20 C.F.R. § 404.1520(c).     Third, if the claimant is not engaged in substantial gainful

employment and has a severe impairment which is expected to last for at least twelve months

and which meets or equals a listed impairment, he will be considered disabled without regard

to age, education, and work experience. 20 C.F.R. § 404.1520(d). Fourth, if the claimant has

a severe impairment but the Commissioner cannot make a determination of the disability based

on medical evaluations and current work activity, the Commissioner will review the claimant’s

RFC and relevant past work to determine whether he can perform his past work. 20 C.F.R. §

404.1520(e). If he can, he is not disabled. 20 C.F.R. § 404.1520(f).

       Under the fifth step of the analysis, if the claimant’s impairments prevent him from

doing past work, the Commissioner will consider his RFC, age, education, and past work

experience to determine whether he can perform other work. If he cannot perform other work,

the Commissioner will find the claimant disabled.        20 C.F.R. § 404.1520(g).       “The

Commissioner has the burden of proof only on ‘the fifth step, proving that there is work

available in the economy that the claimant can perform.’” White v. Comm’r of Soc. Sec., 312

F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th

Cir. 1999)).

       This Court’s review is limited to determining whether the ALJ’s findings are supported

by substantial evidence and whether the ALJ employed the proper legal standards in reaching

her decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Commissioner’s findings are conclusive if they are supported

by substantial evidence. 42 U.S.C. § 405(g).
                                            -7-
                                 IV.    LEGAL ANALYSIS

       A.     The ALJ Did Not Err by Finding That Lawson’s Impairments Did Not
              Meet A Listing Category.

       Lawson claims that the ALJ failed to address the effect of his diagnosis of pulmonary

heart disease and evaluate his condition under the Listings of Impairments, specifically 3.09

Chronic Heart Failure. [Record No. 11-1, p. 14] Listing 3.09 is “Chronic pulmonary

hypertension due to any cause (see 3.00L) documented by mean pulmonary artery pressure

equal to or great than 40 mm Hg as determined by cardiac catherization while medically stable

(see 3.00E2a).” At step three of the sequential analysis, the ALJ must determine whether a

claimant’s severe impairment meets or medically equals a listed impairment in Appendix I of

20 C.F.R. Section 404. 20 C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If this is established, the

ALJ must find the claimant disabled, and the analysis ends there. Id.

       The listing of impairments describes conditions that the SSA considers “severe enough

to prevent an individual from doing any gainful activity, regardless of his age, education, or

work experience.” 20 C.F.R. § 404.1525(a). Each listing specifies “the objective medical and

other findings needed to satisfy the criteria of that listing,” and claimants have the burden of

demonstrating that their condition satisfies the listing’s requirements. See 20 C.F.R. §

404.1525(c)(3); Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009). If a

claimant demonstrates that his impairment satisfies the listings requirements, or is the medical

equivalent of a listing, then he is “deemed conclusively disabled, and entitled to benefits.”

Reynolds v. Comm’r of Soc. Sec., 424 F. App’x. 411, 414 (6th Cir. 2011). The ALJ is required

to compare the claimant’s condition with the requirements of the listing and determine whether




                                             -8-
the condition either satisfies the requirements of the listing or is the medical equivalent of the

listing. Id.

       An ALJ’s failure to fully develop an evaluation of a listing at step three is not grounds

for reversal if the ALJ provided sufficient factual findings elsewhere in the decision that

support the conclusion on the listing impairment. For example, in Bledsoe v. Barnhart, 165 F.

App’x. 408 (6th Cir. 2006), the claimant argued that the ALJ procedurally erred by not fully

developing his analysis of the claimant’s impairments at step three. The Sixth Circuit rejected

the argument, noting that the ALJ “made specific factual findings about the credibility of

witnesses and expert reports” elsewhere in the decision, which indicated that the ALJ did

consider whether the claimant’s impairment qualified for a listing. Id. at 410-11. Importantly,

the court noted that the ALJ is not required to fully explain his reasoning on the impairment

within the step three analysis because “there is no heightened articulation standard where the

ALJ’s findings are supported by substantial evidence.” Id. at 411 (citing Dorton v. Heckler,

789 F.2d 363, 367 (6th Cir. 1986)). Thus, the court concluded that as long as the ALJ’s

decision indicates that his decision regarding the listing is supported by substantial evidence,

it is irrelevant that the ALJ failed to fully discuss those findings at step three of the analysis.

Id.; see also Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359 (6th Cir. 2014) (rejecting the

claimant’s argument that the ALJ’s decision should be reversed because it only included a

“sparse analysis” at step three and upholding the decision because “the ALJ made sufficient

factual findings elsewhere in the decision to support his conclusion at step three”).

       In this case, ALJ Mangus adequately addressed Lawson’s pulmonary heart disease in

making a decision about his impairments under the Listing Categories. The ALJ determined

that this was one of Lawson’s severe impairments. However, she found that the medical
                                               -9-
evidence did not meet listing-level severity, either alone or in combination with other

impairments. [Tr. 46] She noted that no treating physician, state agency reviewer, consultant,

or examiner “has credibly concluded that the claimant has an impairment severe enough to

meet or equal a listing.” [Tr. 46] Additionally, the ALJ concluded that “no acceptable medical

source has mentioned findings equivalent in severity to the criteria of any listed impairment.”

[Tr. 46]

       The ALJ’s decision regarding this issue is supported by substantial evidence. ALJ

Mangus noted that Lawson complained of shortness of breath, but no medical evidence

concluded that the shortness of breath was cardiac-related. While a chest x-ray showed marked

cardiac enlargement with pulmonary congestion, an echocardiogram appeared normal. [Tr.

496-99] A cardiac catheterization performed in April 2017 showed single vessel disease in

the 60 % to 70% range. [Tr. 647] However, Dr. Chandrashekar noted that “it [was] clearly

non-critical at [that] time.”   [Tr. 647] He concluded in May 2017 that Lawson had “non-

critical, non-obstructive, non-occlusive coronary artery disease” and that one should consider

non-cardiac etiologies for symptoms. [Tr. 876-77] The ALJ noted that “cardiac studies

produced non-critical findings and it was even suggested that the claimant’s symptoms might

be non-cardiac related.” [Tr. 49]

       B.      The ALJ Adequately Addressed The Opinion of Lawson’s Treating
               Physician.

       Lawson also claims that the ALJ failed to properly address the restrictions and

diagnosis of his treating physician, Dr. Dahhan. [Record No. 11-1, p. 15] Greater deference

generally is given to the opinions of treating physicians than the opinions of non-treating

physicians. Rogers, 486 F.3d at 242; see also 20 C.F.R. § 404.1527. A treating physician’s

                                            - 10 -
opinion will be given controlling weight if it is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with other substantial

evidence in [the] case.” 20 C.F.R. § 404.1527(c)(2). However, a treating physician’s opinion

can be discounted “if there is substantial medical evidence to the contrary or the physician

provided a conclusory opinion that claimant is unable to work,” or the opinion “was

inconsistent with other evidence in the record or the assessment relied on subjective symptoms

without support of objective findings.” Dyer v. Soc. Sec. Admin, 568 F. App’x 422, 426 (6th

Cir. 2014) (citing Tate v. Comm’r of Soc. Sec., 467 F. App’x 431, 433 (6th Cir. 2012)); see

also Cohen v. Sec’y of Health & Human Servs., 964 F.2d 524, 528 (6th Cir. 1992) (“The ALJ

. . . is not bound by conclusory statements of doctors, particularly where they are unsupported

by detailed objective criteria and documentation.”).

         If the ALJ does not give a treating source opinion controlling weight, then the opinion

is weighed based on the length, frequency, nature, and extent of the treatment relationship, as

well as the treating source’s area of specialty and the degree to which the opinion is consistent

with the record as a whole and is supported by relevant evidence. 20 C.F.R. § 404.1527(c)(2)-

(6); see also Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013). Additionally,

the ALJ must provide “good reasons” for discounting the weight given to a treating source’s

opinion. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004) (citing 20 C.F.R.

§ 404.1527(d)(2)).1 These reasons must be “supported by the evidence in the case record, and

must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.” Id.



1
    This regulation is now located at 20 C.F.R. § 404.1527(c)(2).
                                              - 11 -
(quoting Soc. Sec. Rul. 96–2p, 1996 WL 374188, at *5 (1996)). This requirement allows a

claimant to understand the disposition of his case, and facilitates meaningful review of the

ALJ’s application of the treating physician rule. Id. at 544-45.

         The good reasons requirement is not excused simply because an ALJ’s decision is

supported by substantial evidence. Id. at 546. However, an ALJ’s failure to provide good

reasons may be harmless error if the ALJ has met the goal of § 1527(c) even though she does

not comply with its terms, for example by “indirectly attacking the ‘supportability’ of the

doctor’s opinion, § 404.1527(d)(3), or the ‘consistency’ of her opinion with the record as a

whole, § 404.1527(d)(4), both of which are grounds for rejecting a treating source opinion, see

§ 404.1527(d)(3).”2 Hall v. Comm’r of Soc. Sec., 148 F. App’x 456, 464 (6th Cir. 2005); see

also Nelson v. Comm’r of Soc. Sec., 195 F. App’x 462, 470 (6th Cir. 2006).

         The critical inquiry here is not whether the ALJ rejected the treating physician’s

opinion, but whether ALJ Mangus implicitly provided sufficient reasons for her partial

rejection of the opinion. Hall, 148 F. App’x at 456. Further, an insufficient discussion by an

ALJ may be harmless error if the treating physician’s opinion was so patently deficient that

the ALJ could not possible credit it. Hernandez v. Comm’r of Soc. Sec., 644 F. App’x 468,

474 (6th Cir. 2016).

         ALJ Mangus addressed Lawson’s treating physician’s medical source statement and

incorporated most of the limitations in the RFC determination. The ALJ limited Lawson to

light work, meaning he could occasionally lift 20 pounds and frequently lift 10 pounds. [Tr.

47; 20 C.F.R. § 404.1567(b)] She further limited Lawson to walking, standing, and sitting for



2
    These regulations are now located at 20 C.F.R. § 404.1527(c)(3)-(4).
                                              - 12 -
two hours in an eight-hour workday. [Tr. 47] These are the same restrictions Dr. Dahhan

noted in his medical source statement. [Tr. 427-29]

       Although the ALJ’s decision is not entirely consistent with Dr. Dahhan’s opinion,

Dahhan failed to give any narrative explanation for many of the limitations he assessed. [Tr.

427-429] And a check-box Medical Source Statement by itself provides only weak evidence.

See Hernandez, 644 F. App’x at 474 (citing Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir.

1993) (“Form reports in which a physician’s obligation is only to check a box or fill in a blank

are weak evidence at best.”)).

       It is extremely difficult to rely on the conclusory nature of the portions of the medical

source statement without a narrative explanation. See id. (explaining that it is impossible to

analyze the consistency of the treating physician’s analysis with the medical record when the

check-box form is not accompanied by any explanation); see also Keeton v. Comm’r of Soc.

Sec., 583 F. App’x 515, 525 (6th Cir. 2014).      The RFC determination by ALJ Mangus is

supported by substantial evidence and is consistent with portions of Dahhan’s medical source

statement. Additionally, ALJ Mangus gave strong weight to the opinion of state agency

examiner, Dr. Bronstein. [Tr. 92-94] Even though the ALJ failed to give “good reasons” for

not incorporating all of the postural limitations checked in the treating physician’s medical

source statement, it is harmless error because the ALJ met the goal of § 1527(c).

       C.     The ALJ Did Not Completely Disregard The Medical Reports Of The
              Consultative Examiner.

       Lawson asserts that the ALJ completely disregarded the medical report of consultative

examiner, Dr. Spangler. [Record No. 11-1, p. 15] While “an opinion from a medical source

who has examined a claimant is given more weight than that from a source who has not

                                             - 13 -
performed an examination,” ALJs have more discretion in considering non-treating source

opinions. Gayheart, 710 F.3d at 375. Notably, they need not give reasons for discounting

non-treating source opinions. See Martin v. Comm'r of Soc. Sec., 658 F. App'x 255, 259 (6th

Cir. 2016) (“But because Dr. Rutledge and Dr. Joslin are non-treating sources, the reasons-

giving requirement is inapplicable to their opinions.”); see also Smith v. Comm'r of Soc. Sec.,

482 F.3d 873, 876 (6th Cir. 2007) (“[T]he SSA requires ALJs to give reasons for only treating

sources.”); Reeves, 618 F. App’x at 273 (same).

       While ALJs are not required to defer to the opinions of non-treating sources, they must

provide a meaningful explanation regarding the weight given to particular medical source

opinions. 20 C.F.R. § 404.1527(f)(2)(ii); see Ott v. Comm’r of Soc. Sec., No. 1:08-cv-399,

2009 WL 3199064, at *7 (S.D. Ohio Sept. 29. 2009). And such opinions can be given weight

only insofar as they are supported by the record. SSR 96-6, 1996 WL 374180, at *2.

       Contrary to Lawson’s assertions, ALJ Mangus did not disregard the psychological

evaluation of Dr. Spangler. She noted that Lawson’s psychological evaluations appeared

normal throughout the relevant period and the record was limited regarding his mental health

treatment. The ALJ reviewed the psychological testing performed by Spangler. [Tr. 46] Dr.

Spangler opined that Lawson’s judgment and insight were consistent with a mild intellectual

disability, he had mild to moderate difficulties in making occupational adjustments, extreme

limitations in complex and detailed job instructions, he had moderate difficult in making social

adjustments, and two or more absences a month were expected. [Tr. 631-38] ALJ Mangus

concluded that Lawson had “mild limitations in understanding, remembering or applying

information, mild limitations in interacting with others, moderate limitations with regard to



                                             - 14 -
concentrating, persisting or maintaining pace, and moderate limitations in adapting or

managing oneself." [Tr. 46]

       Lawson was limited to understanding, remembering, and carrying out simple

instructions and tasks and adapting to gradually introduced changes based on Dr. Spangler’s

psychological evaluation. [Tr. 50] ALJ Mangus disagreed with other limitations imposed by

Spangler and disputed that Lawson would likely have two or more absences a month. [Tr. 50]

She found that there are no other psychological findings in the medical evidence and nothing

to support additional limitations. [Tr. 50] When James Taylor, SDM, reviewed Lawson’s file

he indicated that Lawson denied suffering from depression, anxiety, and other psychiatric

problems when he met with Dr. Dahhan. [Tr. 79] He also noted that Lawson stated his

depression was due to pain. [Tr. 79] He further determined that Lawson had no prior mental

health treatment. [Tr. 79] Dr. Guerrero affirmed the initial assessment and noted that the

medical evidence of record does not indicate the presence of a discrete medical condition. [Tr.

91] ALJ Mangus explicitly referenced which psychological findings of Dr. Spangler she used

in developing Lawson’s RFC. And she explained what portions of Spangler’s opinion she

discounted in making her decision.

       D.     ALJ Mangus Properly Evaluated Lawson’s Subjective Complaints of Pain.

       Next, Lawson contends that the ALJ did not properly evaluate his subjective complaints

of pain. [Record No. 11-1, p. 17] The Court has reviewed the record and finds that the ALJ

applied the required two-step process for evaluating subjective complaints of pain. See 20

C.F.R. § 404.1529; SSR 16-3p, 2017 5180304 (Oct. 25, 2017); Walters v. Commissioner of

Soc. Sec., 127 F.3d 525, 531 (6th Cir. 1997).



                                            - 15 -
       First, the ALJ found that Lawson’s medically-determinable impairments could

reasonably be expected to cause the symptoms he alleged. See 20 C.F.R. § 404.11529(b). ALJ

Mangus detailed Lawson’s complaints made during the administrative hearing. [Tr. 48] She

reviewed his allegations of difficulty walking up hills or stairs, claimed burning in his feet and

legs causing him to need to lie down and elevate his legs, and feelings of not wanting to be

around anyone or difficulty paying attention. [Tr. 48] The ALJ also noted that Lawson

asserted that, “his impairments prevented him from sitting more than one hour, standing for

more than 30 minutes, and walking more than 25 to 50 feet.” [Tr. 48] She concluded that

Lawson had a history of obesity with related impairments such as gout, hypertension,

hyperlipidemia, diabetes, and coronary artery disease. [Tr. 48] The ALJ then determined that

Lawson’s statements concerning the intensity, persistence, and limiting effects of these

symptoms were not entirely consistent with the medical evidence and other evidence in the

record. [Tr. 48]

       ALJ Mangus discussed the relevant medical evidence and explained why it did not

support the limitations that Lawson alleged. [Tr. 48-49] She explained that Lawson received

treatment for joint dysfunction, pulmonary heart disease, obesity, and coronary artery disease.

[Tr. 49]   However, Mangus concluded the medical evidence does not support Lawson’s

alleged loss of functioning. [Tr. 49] The ALJ detailed that Lawson’s diabetic examinations

were normal, that there was no objective evidence that his shortness of breath was cardiac

related, and that his echocardiogram was normal. [Tr. 48-49] ALJ Mangus noted Lawson had

largely normal physical and psychiatric evaluations. [Tr. 49] She stated that the “record

generally suggests that the claimant’s condition is stable and his daily activities are minimally

effected as evidenced by his ability to perform yard work.” [Tr. 49] Following her review of
                                              - 16 -
Lawson’s subjective complaints of pain, ALJ Mangus discussed the limitations presented by

his doctor and the state agency consultants in assessing what limitations Lawson had in

deciding his RFC.

       E.     The ALJ Did Not Err In Making Lawson’s RFC Determination.

       Finally, Lawson claims that the ALJ erred by finding that Lawson had a RFC to do

light work because, according to Lawson, this contradicted the VE’s testimony limiting him to

only sedentary work. He asserts that the hypothetical posed to the VE and her response would

not allow for a full range of light work and that the VE’s answer illustrated that Lawson was

limited to sedentary work.

       However, it is the ALJ’s responsibility to determine Lawson’s RFC and her decision

on this issue is supported by substantial evidence. See Webb v. Comm’r of Soc. Sec., 368 F.3d

629, 633 (6th Cir. 2004) (“The ALJ is charged with the responsibility of evaluating the medical

evidence and the claimant’s testimony to form the assessment of the claimant’s residual

functional capacity.”). “An ALJ considers numerous factors in constructing a claimant’s RFC,

including the medical evidence, non-medical evidence, and the claimant’s credibility.”

Coldiron v. Comm’r of Soc. Sec., 391 F. App’x 435, 444 (6th Cir. 2010). After the ALJ

determines what restrictions a claimant has, the ALJ may pose questions to a vocational expert

to determine that a claimant possesses the capacity to perform other jobs in the national

economy after an ALJ decides that a claimant cannot perform past relevant work. Maziarz v.

Secretary of Health & Human Services, 837 F.2d 240, 247 (6th Cir. 1987).        “An ALJ may

satisfy her burden through the use of hypothetical questions posed to a vocational expert,” as

long as the questions accurately portray the claimant’s physical and mental impairments.



                                            - 17 -
Coney v. Comm’r Soc. Sec., 2014 U.S. Dist. LEXIS 21290 (W.D. Mich. 2014); see also Cline

v. Comm’r of Soc. Sec., 96 F.3d 146, 150 (6th Cir. 1996).

       In making the RFC determination, ALJ Mangus considered Lawson’s subjective

complaints of pain, treatment notes from Dr. Dahhan, the opinion of the state agency medical

consultants, the psychological evaluation of Dr. Spangler, the medical evidence of record, and

the testimony presented at the hearing. [Tr. 47-52] ALJ Mangus’ decision is supported by

substantial evidence.

       F.      The ALJ’s Decision That McHone Was Not Disabled Is Supported By
               Substantial Evidence.

       If supported by substantial evidence, the Commissioner’s decision must be affirmed,

even if the reviewing court would decide the case differently and even if the claimant’s position

is also supported by substantial evidence. Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir.

1994); Casey v. Sec’y of Health & Human Servs., 987 F.2d 1230, 1233 (6th Cir. 1993); see

also Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001). Here, the ALJ’s decision is supported

by the documentary record, the findings of the state agency consultants, and portions of the

treating physician’s medical source statement.

                                   V.      CONCLUSION

       Based on the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.      The defendant’s motion for summary judgment [Record No. 16] is GRANTED.

       2.      The plaintiff’s motion for summary judgment [Record No. 11] is DENIED.

       3.      The Commissioner’s decision will be AFFIRMED by a separate judgment

entered this date.

                                             - 18 -
Dated: November 29, 2018.




                            - 19 -
